Case 2:18-cr-00219-SPC-NPM Document 101 Filed 08/25/20 Page 1 of 2 PageID 326




                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                    FORT MYERS DIVISION

UNITED STATES OF AMERICA

v.                                                            CASE NO.: 2:18-CR-219-FtM-38NPM

JO’SHWAN HAMILTON


                                                 ORDER 1

        Before the Court is pro se Defendant Jo’Shwan Hamilton’s letter motion (Doc. 98)

and the Government’s response in opposition (Doc. 100). Defendant asks the Court to

correct the Bureau of Prison’s calculated release date for him because he “should have

received more credit for [his] time in federal custody.” (Doc. 98 at 1). According to

Defendant, he received no credit for when he was in federal custody between January 8,

2019 and September 18, 2019. He also wants credit for the three months he returned to

state court to fight his charges. In total, he seeks about eleven months of jail credit.

        Under 18 U.S.C. § 3585(b), “[a] defendant shall be given credit” for time served in

official detention “that has not been credited against another sentence.” But the Supreme

Court has held that “§ 3585(b) does not authorize a district court to compute the credit at

sentencing.” United States v. Wilson, 503 U.S. 329, 334 (1992). Instead, the Attorney

General, acting through the BOP, is responsible for initially calculating credit for time

served. See id. at 334-35; see also United States v. Alexander, 609 F.3d 1250, 1259-60

(11th Cir. 2010).




1 Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER fees. By using hyperlinks, the

Court does not endorse, recommend, approve, or guarantee any third parties or the services or products
they provide. The Court is also not responsible for a hyperlink’s availability and functionality, and a failed
hyperlink does not affect this Order.
Case 2:18-cr-00219-SPC-NPM Document 101 Filed 08/25/20 Page 2 of 2 PageID 327




       The Eleventh Circuit has clarified that “prisoners may seek judicial review of the

[time-served] calculation only after exhausting administrative remedies.” Alexander, 609

F.3d at 1259-60. “That is, to seek jail credit, a prisoner must first use the BOP’s formal

process for filing a complaint.” United States v. Coates, 775 F. App’x 669, 671 (11th Cir.

2019) (citation omitted). Only after the BOP decides a jail credit request may a prisoner

turn to the courts to review that that administrative action.     See id. At bottom, “[t]he

federal courts lack jurisdiction over requests for custody-credit that were not first asserted

before the BOP.” Id. (citation omitted).

       Nothing in the record here indicates Defendant has exhausted his administrative

remedies before filing his motion. The Court thus lacks authority to consider it.

Defendant’s motion is thus denied without prejudice so he may pursue any administrative

remedies available to him.

       Accordingly, it is now

       ORDERED:

       Defendant Jo’Shwan Hamilton’s letter motion (Doc. 98) is DENIED.

       DONE AND ORDERED in Fort Myers, Florida on this 25th day of August 2020.




Copies:
Counsel of Record




                                              2
